Case 0:18-cv-62374-DMM Document 6 Entered on FLSD Docket 10/29/2018 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                FORT LAUDERDALE DIVISION
                              CIVIL CASE NO.: 0:18-cv-62374-DMM

  GEMA VILCHEZ,

                 Plaintiff,
         vs.

  CAPITAL MANAGEMENT SERVICES, LP,

              Defendant.
  _______________________________________/

                       MOTION TO APPEAR PRO HAC VICE,
                   CONSENT TO DESIGNATION, AND REQUEST TO
             ELECTRONICALLY RECEIVE NOTICES OF ELECTRONIC FILING

         In accordance with Local Rules 4(b) of the Rules Governing the Admission, Practice,

  Peer Review, and Discipline of Attorneys of the United States District Court for the Southern

  District of Florida, the undersigned respectfully moves for the admission pro hac vice of Bradley

  R. Armstrong of the law firm of Moss & Barnett, 150 South Fifth Street, Suite 1200,

  Minneapolis, Minnesota 55402, telephone number 612-877-5359, for purposes of appearance as

  co-counsel on behalf of Defendant Capital Management Services, LP in the above-styled case

  only, and pursuant to Rule 2B of the CM/ECF Administrative Procedures, to permit Bradley R.

  Armstrong to receive electronic filings in this case, and in support thereof states as follows:

        1.       Bradley R. Armstrong is not admitted to practice in the Southern District of

  Florida and is a member in good standing of the following courts: State of Minnesota, State of

  Wisconsin, Federal District Court for the District of Minnesota, Federal District for the Northern

  District of Illinois, Federal District Court for the Eastern District of Wisconsin, Federal District

  Court for the Western District of Wisconsin, Second Circuit Court of Appeals, Third Circuit

  Court of Appeals and the Seventh Circuit Court of Appeals.

                                                    1
Case 0:18-cv-62374-DMM Document 6 Entered on FLSD Docket 10/29/2018 Page 2 of 3



         2.         Movant, Ronal S. Canter, Esquire, of the law firm of The Law Offices of Ronald

  S. Canter, LLC with a local office address at 400 South Dixie Highway #322, Boca Raton,

  Florida 33432, telephone number 301-424-7490, is a member in good standing of The Florida

  Bar and the United States District Court for the Southern District of Florida and is authorized to

  file through the Court's electronic filing system. Movant consents to be designated as a member

  of the Bar of this Court with whom the Court and opposing counsel may readily communicate

  regarding the conduct of the case, upon whom filings shall be served, who shall be required to

  electronically file and serve all documents and things that may be filed and served electronically,

  and who shall be responsible for filing and serving documents in compliance with the CM/ECF

  Administrative Procedures. See Section 2B of the CM/ECF Administrative Procedures.

        3.      In accordance with the local rules of this Court, Bradley R. Armstrong has made

 payment of this Court's $75 admission fee. A certification in accordance with Rule 4(b) is

 attached hereto.

        4.      Bradley R. Armstrong, by and through designated counsel and pursuant to Section

 2B CM/ECF Administrative Procedures, hereby requests the Court to provide Notice of

 Electronic Filings to Bradley R. Armstrong at email address: Bradley.armstrong@lawmoss.com.

        WHEREFORE, Ronald S. Canter, moves this Court to enter an Order allowing Bradley R.

 Armstrong, to appear before this Court on behalf of Defendant Capital Management Services, LP,

 for all purposes relating to the proceedings in the above-styled matter and directing the Clerk to

 provide notice of electronic filings to Bradley R. Armstrong.




                                                   2
Case 0:18-cv-62374-DMM Document 6 Entered on FLSD Docket 10/29/2018 Page 3 of 3



  Dated: October 29, 2018                           /s/Ronald S. Canter
                                                    Ronald S. Canter, Esquire
                                                    Bar # 335045
                                                    The Law Offices of Ronald S. Canter, LLC
                                                    200A Monroe Street, Suite 104
                                                    Rockville, Maryland 20850
                                                    Telephone: (301) 424-7490
                                                    Facsimile: (301) 424-7470
                                                    rcanter@roncanterllc.com
                                                    Attorney for Defendant


                                                    Local address:
                                                    400 S. Dixie Hwy #322
                                                    Boca Raton, Florida 33432


                                    CERTIFICATE OF SERVICE

         The undersigned does hereby certify that a true and correct copy of the foregoing was

  served upon the individual(s) listed below by electronic notification via the CM/ECF system on

  this 29th day of October, 2018:

         Jibrael S. Hindi, Esq.
         The Law Offices of Jibrael S. Hindi
         110 SE 6th Street, Suite 1744
         Fort Lauderdale, FL 33301

         Counsel for Plaintiff

                                                    /s/Ronald S. Canter
                                                    Ronald S. Canter
                                                    Attorney for Defendant




                                                3
